Rumsey, J.:
Upon the trial, of this ;action there was practically no dispute between the parties as to the' rules of law properly, applicable to it. The only questions were those of fact raised by very sharply conflicting testimony given in behalf of the respective -parties. In his charge to the jury the learned justice stated fully to' them the sev*263eral questions of fact which they were to decide. He told them what particular facts the plaintiff must prove to entitle him to recover in. the action, and he gave them sufficient information as to the burden of proof, and instructed them that it was necessary that the plaintiff should satisfy them by a fair preponderance of the evidence of the existence of the facts upon which his right to recover depended. This was all that he was required to do. The court in charging a jury is called upon to state to them the questions to be decided by them, and the rules of law bearing upon each question, so far as it is necessary that such rules should be stated to enable the jury to understand the importance of the questions of fact. When that has been done so that the jury have a clear understanding of the questions they are called upon to 'decide, and of the principles upon which they should act, the judge has fully performed his duty. To what extent he shall recapitulate the testimony to the jury, and how far he shall express to them his opinion upon the relative weight to be given to the facts, are matters entirely in his discretion. If the case be a complicated one, so that an analysis is desirable to enable the jury to fully understand it, the judge should so far analyze it that the jury may intelligent!y pass upon the questions presented to them. But, in a case like this, where the questions are simple and the evidence is in a small compass, the extent to which the judge shall go into the evidence and explain to the jury the relative weight to be given to particular portions of the testimony must be a matter very largely in his discretion. The Court of Appeals have said that when a judge has laid down the general propositions of law controlling the case, it is within his discretion whether he will go further or not; and he is not bound to charge, upon request of counsel, how the jury shall find, if they find one way or another, as to particular facts, in the case. (Rexter v. Starin, 73 N. Y. 601.)
These rules apply with great force to that request to the court to charge the jury “ that if the plaintiff refused to tell Mr. Gray who the owners were, what they wanted, what the nature of the boilers was to be, what the details of the work were, and Mr. Gray was after-wards introduced to the owners and agreed with them, in ignorance of the names of the owners as connected with Smith, the plaintiff is not entitled to recover and the verdict must be for the defend*264ant.” The court had instructed the jury, in response to the defendant’s request, that to enable the plaintiff to recover he must have procured an agreement between the two parties, specified the terms of the agreement, and procured a purchaser upon the terms provided by the seller. And this instruction in various ways had been given to the jury in the judge’s general charge before the request had been made. In' response to the request quoted above, if the judge had refused to charge except as he had already charged, it would not have been error. But in fact the court did sufficiently comply with the request as made. His answer to the request was that he declined to charge in the language as requested, and left that question of. fact raised by the request, as he did all other ques- ' tions of fact, to the jury to determine upon the testimony, saying to them, in addition, that it must appear to their satisfaction that the plaintiff’s services were the efficient and procuring cause, otherwise the plaintiff could not recover. This sufficiently protected the defendant’s rights; and unless we are to say that a judge must in every case recapitulate important portions of the testimony after he" has fully instructed the jury as to the rules of law applicable to the case and the questions of fact to' be decided by them, we cannot reverse this judgment for the refusal to charge in the terms of the request above.
The judgment should be affirmed.
Williams and Ingraham, JJ., concurred.